November 20, 2015 VIA EDGAR TRANSMISSION Mr. Keith Gregory Ms. Sally Samuel U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C.20549 RE: ACCELERATION OF EFFECTIVENESS REQUEST SERIES PORTFOLIOS TRUST (THE “TRUST”) Securities Act Registration No: 333-206240 Investment Company Act Registration No: 811-23084 Dear Mr. Gregory and Ms. Samuel: REQUEST FOR ACCELERATION.As the principal underwriter of the Weiss Alternative Balanced Risk Fund (the “Fund”), a series of the Trust, and pursuant to the U.S. Securities and Exchange Commission’s authority under Rule 461(a) under the Securities Act of 1933, as amended, we request that effectiveness of the Registration Statement that is filed herewith on Form N-1A/A on behalf of the Fund on November 20, 2015, be accelerated to November 24, 2015, or as soon as practicable thereafter. Very truly yours, Quasar Distributors, LLC James R. Schoenike President 615 East Michigan Street Milwaukee, WI53202
